Citation Nr: 0526534	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for chronic right 
shoulder dislocation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1966, and from November 1971 to August 1977.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was previously before the Board.  
The Board remanded the claim in August 2001 in order to 
provide the veteran an opportunity for a hearing.  In an 
August 2002 decision, the Board denied the veteran's claim on 
the merits.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, VA's 
General Counsel (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this claim for development and readjudication.  The 
Court granted the motion that month, vacating and remanding 
the case to the Board.  The veteran's claim was again 
remanded in September 2003 in compliance with the Court 
order.  As all indicated development has been undertaken, the 
veteran's claim is again properly before the Board.

In February 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed decision of April 1991, the RO denied 
service connection for chronic right shoulder dislocation, 
because evidence did not show the veteran's disorder was 
incurred in or aggravated by service.

2.  The evidence reviewed and submitted since the RO denied 
the claim in April 1991 is cumulative and redundant of the 
evidence of record at the time of the denial of the claim, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSION OF LAW

The RO's April 1991 denial of service connection for chronic 
right shoulder dislocation is final; evidence submitted since 
that denial is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is needed to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
January 2001 rating decision, a May 2001 statement of the 
case (SOC) and April 2004 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence and the laws and 
regulations related to the claim on appeal.  Moreover, these 
documents essentially notified him of the evidence needed by 
the veteran to prevail on his claim.

In addition, in a December 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit any additional information 
to the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  The veteran was told that with 
respect to his claim that he needed to submit new and 
material evidence to show that his chronic right shoulder 
dislocation was incurred in or aggravated by military 
service.

As it pertained to respective responsibilities, the veteran 
was told to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claim.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
one year.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and December 2003 notice letter complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he has); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, an application was received in June 1999.  
Thereafter, The RO issued a rating decision in January 2001.  
In December 2003, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit pertinent evidence pertaining to his claim, 
after initial AOJ adjudication of his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, VA outpatient treatment 
and examination reports, private treatment records, and other 
federal agency medical records.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and there are no additional records to 
obtain.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claim, as well as the respective responsibilities of 
himself and VA as it pertains to his claim.  Therefore, the 
Board finds that any error in the timing of the veteran's 
notification of the VCAA constituted harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  New and Material Evidence

In an April 1991 rating decision, the veteran's claim for 
service connection for chronic right shoulder dislocation was 
denied on the basis that the evidence indicated that the 
veteran developed a right shoulder dislocation in 
approximately 1980, with no evidence of difficulty during 
active duty service or within a reasonable period after 
release from service.  A notice of disagreement was not filed 
to initiate an appeal, and the April 1991 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  Since the veteran's claim to reopen was 
received in June 1999, the amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

Evidence before the RO at the time of the April 1991 rating 
decision included service medical records, including his 
discharge examination report, which did not note any 
complaints or clinical findings related to the right 
shoulder.  A VA examination report in December 1977 did not 
reference any right shoulder complaints or right shoulder 
disorder.  A VA medical record in September 1990 did note 
that the veteran had a chronic dislocating right shoulder and 
referenced a 10-year history of chronic dislocation of the 
right shoulder.

Evidence received since the April 1991 rating decision 
includes VA and private medical records dated in the 1990s 
and 2000s, some of which document right shoulder dislocation 
problems.  VA medical records and radiographic records 
document right shoulder complaints and treatment and 
diagnosis.  The record also includes numerous private and 
state medical records from Arizona Department of Corrections, 
Maricopa Medical Center, Pacific Mobile Diagnostics, Quest 
Diagnostics, and National Health Laboratories Inc.  However, 
the fact that the veteran had problems with right shoulder 
dislocation was known at the time of the April 1991 rating 
decision.

Additionally, the veteran testified in February 2005 that he 
first received post-service treatment for his right shoulder 
at the VA in 1980.  While this medical evidence is not of 
record, the veteran indicated that the claims folder 
contained all the medical evidence available.  Furthermore, 
the fact that the veteran's right shoulder disorder was first 
treated in 1980 was a fact known at the time of the April 
1991 RO decision.  Therefore, the Board finds that a remand 
to attempt to associate these records would be futile in 
trying to substantiate the veteran's claim.  Accordingly, to 
the extent that the newly received items of evidence document 
a right shoulder disability, which began in 1980, they add 
nothing new to the record and are not new and material.

The Board is unable to find that any of the newly received 
evidence is material in that nothing in such evidence 
suggests a link between the veteran's current right shoulder 
disability and his period of active duty service.  The Board 
does note that one item of evidence, a private medical report 
dated in March 1997, includes a reference to a 20-year 
history of easy dislocation of the right shoulder.  However, 
this was clearly merely a reporting of history furnished to 
the examiner by the veteran at that time and is not competent 
evidence of service incurrence.  This report is therefore not 
new and material for purposes of reopening the veteran's 
claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As such, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that there is no 
new and material evidence to reopen the veteran's claim.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
chronic right shoulder dislocation, and the appeal is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


